DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 2, 202 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.

Claim Objections

Claims 1 and 17 are objected to because of the following informalities:
Claim 1, after “receiving” (line 2), should insert by a testing system”; “an adaptor ” (line 2) should be – the adaptor --; after “after” (line 2), should insert -- the testing system --; “being” (line 2) should be – is --; after “generating” (line 8), should insert – by the testing system --.
Claim 17, “being” (line 5) should be – is --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 17 are indefinite because they imply that the “falling edge of the square wave” and the “falling edge of the next valid interrupt” may be the same falling edge. In Fig. 7, there is a "next valid interrupt" between the first valid interrupt and the second valid interrupt. As shown in Fig. 7, the falling edge of square wave (1) is the same as the falling edge of the "next valid interrupt".

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent
upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Li et al. (CN 201348647) in view of Dou et al. (WO 2012/119401).

Regarding claim 1, Li et al. discloses a method for testing time parameters of an adaptor (Abstract, lines 1-2).

However, Li et al. does not disclose the method for testing time parameters of an adaptor as claimed.

Dou et al. discloses a method for testing time parameters of a device (Abstract, lines 1-2), comprising:
receiving a clock signal from an adaptor after being coupled with the device (Fig. 5);
acquiring a first valid interrupt of the clock signal (first low pulse of clock, Fig. 8), a square wave corresponding to the first valid interrupt (first square wave of clock after first low pulse of clock, Fig. 8), and a next valid interrupt of the first valid interrupt (second low pulse of clock after first square wave of clock, Fig. 8);
acquiring a falling edge of the first valid interrupt (falling edge of first low pulse of clock, Fig. 8), a first rising edge of the first valid interrupt (rising edge of first low pulse of clock, Fig. 8), a falling edge of the square wave (falling edge of first square wave of clock, Fig. 8) and a falling edge of the next valid interrupt (falling edge of second low pulse of clock after first square wave of clock, Fig. 8); and
generating a test result of time parameters of the device (Abstract, lines 8-9) according to the falling edge of the first valid interrupt, the first rising edge of the first valid interrupt, the falling edge of the square wave, and the falling edge of the next valid interrupt (generating timing test results are based on the clock, Abstract).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Li et al. with a method for testing time parameters of a device as disclosed by Dou et al. for the purpose of testing time parameters of the adaptor.

. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Li et al. (CN 201348647) in view of Dou et al. (WO 2012/119401) and Hsu et al. (US 2019/0354453).

Regarding claim 17, the method for testing time parameters of an adaptor (Abstract, lines 1-2) is made obvious by Li et al. in view of Dou et al., as discussed above with regard to claim 1.

However, Li et al. as modified by Dou et al. does not disclose a system for testing time parameters of an adaptor, comprising a testing board, a host computer, and an electronic load, and at least one of the testing board and the host computer being integrated with a processor and a memory configured to store instructions executed by the processor.

Hsu et al. discloses a system for testing time parameters of an adaptor, comprising a testing board, a host computer, and an electronic load, and at least one of the testing board and the host computer being integrated with a processor and a memory configured to store instructions executed by the processor (paragraph 0009, lines 1-11; paragraph 0028, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Li et al. as modified with a system for testing time parameters of an adaptor, comprising a testing board, a host computer, and an electronic load, and at least one of the testing board and the host computer being integrated with a processor and a memory configured to store instructions executed by the processor as disclosed by Hsu et al. for the purpose of testing time parameters of the adaptor.

	Allowable Subject Matter

Claims 2-11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejections under 35 USC 112(b), as set forth above.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system for testing time parameters of an adaptor, comprising determining the test result according to the determined interrupt duration, the determined transmission duration, and the determined interval (claims 2, 18) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive.
With regard to the latest amendments to the claims, Applicants argue that “although FIG. 7 shows that there is a interrupt between the first valid interrupt and the second valid interrupt. However, such interrupt is not a valid interrupt. As clearly recited in amended claim 1, the objects acquired comprises the first valid interrupt of the clock signal, the square wave corresponding to the first valid interrupt, and the next valid interrupt of the first valid interrupt. That is, in amended claim 1, the interrupts
acquired all are valid interrupts. As shown in FIG. 7, the two adjacent valid interrupts
respectively are the first valid interrupt and the second valid interrupt. The next valid interrupt of the first valid interrupt, as recited in amended claim 1, is clearly the second valid interrupt shown in FIG. 7, not the interrupt between the first valid interrupt and the second valid interrupt”.
	Examiner’s position is that the valid interrupts are not clearly to distinguished them over the “non-valid” interrupts. In claim 7, the first valid interrupt and second valid interrupt are very much similar to the “non-valid” interrupt between the two valid interrupts, since they are all low clock pulses. Thus, in light of Fig. 7, the interrupts are interpreted as low clock pulses.
Applicants further argue “paragraph [0070] of the subject application describes that “[a]t block 104c, the testing system determines an interval according to the second falling edge and the third falling edge” (emphasis added). That is, it is clear that there is interval between the (second) falling edge of the square wave and the (third) falling edge of the next valid interrupt.”
Examiner’s position is that the claims do not recite determining an interval according to the second falling edge and the third falling edge. There is no interval between the (second) falling edge of the square wave and the (third) falling edge of the next valid interrupt that is recited.
Applicants further argue “[i]t can be clearly obtained from the specification
and the drawings, such as FIG. 7, that the (second) falling edge of the square wave clearly is not the same as the (third) falling edge of the next valid interrupt.”
	Examiner’s position is while USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997), limitations appearing in the specification but not recited in the claims are not read into the claims. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003). Fig. 7 implies a “valid” interrupt between the first valid interrupt and the second valid interrupt, because of the similar interrupt structures. Further, the interval between the falling edge of the square wave and the falling edge of the next valid interrupt cannot be read into the claims.
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the new grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dou et al. discloses determining the test result according time parameters (clock). However, Dou et al. is silent about time parameters being the interrupt duration, the transmission duration, and the interval according to the falling edge of the square wave and the falling edge of the next valid interrupt.
Dou et al. (CN 102439465) is a Chinese patent equivalent of Dou et al. (WO 2012/119401).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 13, 2022